Name: Commission Regulation (EEC) No 2102/85 of 26 July 1985 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/38 Official Journal of the European Communities 27. 7. 85 COMMISSION REGULATION (EEC) No 2102/85 of 26 July 1985 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1372/85 (3), as last amended by Regulation (EEC) No 1732/85 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1372/85 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1985. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 137, 27 . 5 . 1985, p. 22. (3) OJ No L 139, 27 . 5 . 1985, p. 41 . H OJ No L 166, 26 . 6 . 1985, p. 15 . 27. 7. 85 Official Journal of the European Communities No L 197/39 ANNEX to the Commission Regulation of 26 July 1985 fixing the import levies on frozen sheep meat and goatmeat (ECU/100 kg) CCT heading No Week No 19 from 5 to 11 August 1985 (') Week No 20 from 12 to 18 August 1985 (') Week No 21 from 19 to 25 August 1985 0 Week No 22 from 26 August to 1 September 1985 (') 02.01 A IV b) 1 72,943 72,943 72,943 72,943 2 51,060 51,060 51,060 51,060 3 80,237 80,237 80,237 80,237 4 94,826 94,826 94,826 94,826 5 aa) 94,826 94,826 94,826 94,826 bb) 132,756 132,756 132,756 132,756 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.